Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 07/27/2022.
Claims 1-19 are pending.
Claims 1-2 and 12-13 are amended.
Invitation for an Interview
	Examiner invites Applicant to schedule an interview with him in order to expedite prosecution. 
Remarks
Applicant’s arguments filed on 07/27/2022 (‘Remarks’) have been considered.
Regarding the Invocation of 35 U.S.C. § 112(f) and the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b).
	Applicant’s arguments do not appear to be in accordance with the MPEP three prong analysis. MPEP § 2181 states that:
“If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution…

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;	
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The claims that invoke 35 U.S.C. § 112(f), for example claim 1, recite a generic placeholder (unit) having no structural meaning (a sampling unit, an active time measurement unit…) for performing a claimed function (receive, at least one activity indication…). With regard to the prong 1, MPEP 2181 states that “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." The generic placeholders in claims 1, 5, 7-8 and 10 (a sampling unit, an active time measurement unit, an inactive time measurement unit and a control unit) would not be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The generic placeholders and the functions in the claims are linked by the transition word (configured to, for example) and are not modified by sufficient structure for performing the claimed function (for example, ‘a sampling unit’ does not denote a specific structure). 
Once this three part test is met, the claim limitations invoke 35 U.S.C. § 112(f), as is the case here. 
Once 35 U.S.C § 112(f) is invoked examiner looks to Applicant’s specification for the missing structure. Applicant’s specification does not specifically describe the structures for these placeholders and therefore the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections are proper (none of the sections of Applicant’s specification cited by Applicant recite a structure for generic placeholders – Examiner notes that a general recitation of structure for a system is not a recitation of structure for the placeholders). 
Regarding the Prior Art Rejections:
Applicant’s arguments with regard to the prior art are moot due to the new reference, Weber (Pat. No. US 5,757,596 A1), being used in the current rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 1 recites “a sampling unit…”, “an active time measurement unit…”, and “an inactive time measurement unit…”, which invoke 35 U.S.C. § 112(f).
Claim 5 recites “a sampling unit…” which invokes 35 U.S.C. § 112(f).
Claim 7 recites “a control unit” which invokes 35 U.S.C. § 112(f).
Claim 8 recites “a control unit” which invokes 35 U.S.C. § 112(f).
Claim 10 recites “the active time measurement unit” and an “inactive time measurement unit” which invoke 35 U.S.C. § 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Limitations in claims 1, 5, 7-8 and 10 invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1,5, 7-8 and 10 are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. Claims 2-4, 6, 9 and 11 are rejected 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112 due to their dependence on rejected base claim 1.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (a sampling unit, an active time measurement unit, an inactive time measurement unit, and a control unit) which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 15 and 18-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Weber (Pat. No. US 5,757,596 A1).

Regarding claim 1, Weber teaches a system for detecting and processing one or more deviations from an acceptable electrical behavior in an electrical device or in an electro-mechanical device, the system comprising: a sampling unit configured to receive, at least one activity indication (Weber Figs. 1 & 3 and column 4, lines 31-46, duty cycle is derived based on activity indication received from SW1 and SW2) at least one storage for storing one or more acceptable values related to the acceptable electrical behavior (Weber Figs. 1 & 3 and column 4, lines 31-38, duty cycle limits are necessarily stored in the system so that a determination about whether the measured duty cycle is within the limits can be made); an active time measurement unit configured to receive the at least one activity indication and measure an active time duration (Weber Figs. 1 & 3 and column 4, lines 39-46, active time duration (duration in a logic 1 switch state) is measured); an inactive time measurement unit configure to receive the at least one activity indication and measure an inactive time duration (Weber Figs. 1 & 3 and column 4, lines 39-46, inactive time duration (duration in a logic 0 switch state) is measured); a deviation processor configured to: compute one or more values derived from the at least one activity indication, the active time duration and inactive time duration; wherein the derived one or more values comprise at least a duty-cycle (Weber Figs. 1 & 3 and column 4, lines 31-46, duty cycle is derived based on the states of switches SW1 and SW2 (the logic 1 and logic 0 switch states)); detect one or more deviations between the one or more acceptable values and the one or more derived values (Weber Figs. 1 & 3 and column 4, lines 31-38, “If the duty cycle is not within limits, an error or fault is detected”); and analyze the one or more said deviations and the one or more derived values (Weber Figs. 1 & 3 and column 4, lines 31-38, “If the duty cycle is not within limits, an error or fault is detected”), wherein the sampling unit is connected to at least one of: the electrical device or electromechanical device and a sensor connected thereto (Weber Fig. 1 and column 2, lines 37-55, motor is connected to micro-computer; see also Fig. 2, on/off state detector 36 is a sensor and column 4, lines 39-40), and wherein the electrical behavior is related to a time-domain waveform (Weber Figs. 1 & 3 and column 4, lines 31-46, duty cycle is a time-domain waveform).
Regarding claim 2, Weber teaches the system according to claim 1. Weber furthermore teaches wherein the derived one or more values comprise a session duration (Weber Figs. 1 & 3 and column 4, lines 39-46, active time duration (duration in a logic 1 switch state) is measured).

Regarding claim 3, Weber teaches the system according to claim 1. Weber furthermore teaches wherein the at least one activity indication is a digital signal (Weber Figs. 1 & 3 and column 4, lines 31-46, duty cycle is derived based on the states of switches SW1 and SW2 (the logic 1 and logic 0 switch states)).

Regarding claim 4, Weber the system according to claim 1. Weber furthermore teaches wherein the at least one activity indication is an analog signal (Weber Figs. 1 & 3 and column 4, lines 39-49, analog to digital converter is used to process voltage indicative of switch states).

Regarding claim 5, Weber teaches the system according to claim 1. Weber furthermore teaches wherein the sampling unit is further comprising an activity filter, wherein the activity filter is configured to reduce noise on the at least one activity indication (Weber Figs. 1 & 3 and column 4, lines 39-49, “voltage is low pass filtered through an RC filter 30 to make the average value of D easy to read by the motor controller 14 through an internal analog to digital converter (not shown).”).

Regarding claim 6, Weber teaches the system according to claim 5. Weber furthermore teaches wherein in case the at least one activity indication is an analog signal and the activity filter is configured to convert the at least one activity indication into a digital signal (Weber Figs. 1 & 3 and column 4, lines 39-49, “voltage is low pass filtered through an RC filter 30 to make the average value of D easy to read by the motor controller 14 through an internal analog to digital converter (not shown).”)

Regarding claim 10, Weber teaches the system according to claim 1. Weber furthermore teaches wherein the active time measurement unit, the inactive time measurement unit and the deviation processor are included in single processing platform (Weber Fig. 1, motor control assembly 10 is interpreted as a single processing platform, column 2, lines 30-47).

Regarding claim 11, Weber teaches the system according to claim 2. Weber furthermore teaches wherein the electrical behavior is related to maximum and minimum values of at least one of: active time duration, inactive time duration, session duration and duty-cycle (Weber Figs. 1 & 3 and column 4, lines 31-38, “If the duty cycle is not within limits, an error or fault is detected”)

Weber teaches all the limitations of claims 12-15 as asserted above with regard to claims 1-4, respectively. 

Weber teaches all the limitations of claims 18-19 as asserted above with regard to claim 11.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Weber (Pat. No. US 5,757,596 A1) in view of Boensch (Pub. No. US 2012/0303674 A1).

Regarding claim 7, Weber teaches the system according to claim 1.
Weber does not explicitly teach receive the one or more acceptable values related to the electrical behavior from an external source.
However, Boensch teaches receive the one or more acceptable values related to the electrical behavior from an external source (Boensch ¶ [0030], “automatically download corresponding setting programs for the machine tools from the server”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Weber and Boensch to teach downloading settings for a device from a server because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 

Weber and Boensch teach all the limitations of claims 17 as asserted above with regard to claims 7 respectively. 

Claims 8-9 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Weber (Pat. No. US 5,757,596 A1) in view of Boensch (Pub. No. US 2012/0303674 A1) and further in view of Yamamoto (Pat. No. US 7,337,353 B2).

Regarding claim 8, Weber and Boensch teach the system according to claim 7. Weber furthermore teaches wherein the control unit is further configured to receive the one or more values derived from at least one of the active time duration and inactive time duration (Weber Figs. 1 & 3 and column 4, lines 31-46, duty cycle is derived based on the states of switches SW1 and SW2 (the logic 1 and logic 0 switch states)).
Weber and Boensch do not explicitly teach send an alert via the external interface when the analyzed deviation is higher than a threshold value.
However, Yamamoto teaches send an alert via the external interface when the analyzed deviation is higher than a threshold value (Yamamoto column 14, lines 24-27“external device monitoring processing program 222 periodically monitors external devices, and upon detecting an anomaly in an external device, notifies the management server 110.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Weber, Boensch and Yamamoto to teach transmitting an alert indicating an anomaly to a management server because this is merely combining prior art elements (detecting anomalies and transmitting alerts to a management server) according to known methods to yield predictable results (notifying a management server of an anomaly allows for a centralized storage of anomaly indications and for remedying actions to be performed such as in Yamamoto Abstract). MPEP 2143(I). 

Weber, Boensch and Yamamoto teaches all the limitations of claims 9 and 16 as asserted above with regard to claim 8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        10/26/2022